THE COURT.
Upon the hearing on order to show cause why the appeal herein should not be dismissed for want of prosecution, the presiding justice in open court made the following statement:
In this case the court itself has served upon the appellant an order to show cause why the appeal should not be dismissed for want of prosecution. The clerk’s and reporter’s transcripts were filed July 28, 1937. Thereafter the parties entered into a stipulation taking the ease off calendar, in the hope of making settlement. This court has waited sufficiently. There is no opposition, and the appeal is dismissed. (In re Yahne, 193 Cal. 386 [224 Pac. 452] ; In re Wignall, 193 Cal. 387 [224 Pac. 452].)